
	
		II
		112th CONGRESS
		1st Session
		S. 580
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Ms. Klobuchar (for
			 herself, Mr. Lugar, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Environmental Research, Development, and
		  Demonstration Authorization Act of 1978 to require the appointment of a member
		  of the Science Advisory Board based on the recommendation of the Secretary of
		  Agriculture.
	
	
		1.Short titleThis Act may be cited as the
			 Representation for Farmers
			 Act.
		2.Science Advisory
			 BoardSection 8(b) of the
			 Environmental Research, Development, and Demonstration Authorization Act of
			 1978 (42 U.S.C. 4365(b)) is amended in the first sentence by inserting
			 and not more than 3 of whom shall be appointed based on the
			 recommendation of the Secretary of Agriculture, after
			 Chairman,.
		
